IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





					    AP-75,069



EX PARTE AARON ORTEGON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2003CR5939W IN THE 227TH DISTRICT COURT
BEXAR COUNTY


 The opinion was delivered per curiam.


O P I N I O N


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.07, V.A.C.C.P.  Applicant was convicted of robbery and was
sentenced to twelve years in prison.  No appeal was taken from this conviction.
	Applicant contends his plea of nolo contendere was involuntary because he relied on
misleading advice from his attorney.  Counsel represented to Applicant he would receive
community supervision in exchange for a plea of nolo contendere.  The trial court concluded,
based upon the record, that Applicant's plea was involuntary.  We agree.  Counsel's advice
was not within the range of competence demanded of attorneys in criminal cases.  Strickland
v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984).  There is a reasonable probability that,
but for counsel's errors, Applicant would not have entered a plea of nolo contendere.  Id. 
	Relief is granted.  The judgment in cause number 2003CR5939W from the 227th
Judicial District Court of Bexar County is vacated.  Applicant is remanded to the custody of
the sheriff of Bexar County to answer the charges against him.

DELIVERED: January 19, 2005
DO NOT PUBLISH